DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elects, without traverse, Group I, encompassing claims 1-13, 19 & 20 in the response election/ Restriction filed on 03/29/2022.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03/11/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8, 19 & 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ikeda (US 20170220871, hereinafter Ikeda).  
Regarding Claim 1, Ikeda discloses an image processing device (FIG. 12), comprising:
circuitry configured to detect states of a plurality of subjects in a first image ([0118], FIG. 12, change detection unit 101 (change detection unit 13) acquire information relating to an image region of a person on each input image from the acquisition unit 11and the person detection unit 12 );
set parameters corresponding to the detected states of the plurality of subjects ([0119], FIG. 12, determination unit 102 detects occurrences of a target state change in a plurality of persons, and determines an abnormal state in accordance with this detection ); and
determine, on a basis of a combination of the parameters set for the plurality of subjects, an output range to obtain a second image ([0101], FIG. 12, the control unit 18  controls the angle of view of the monitoring camera 7 on the basis of the size of a person group on the input image of which the detected state change is a basis of the determination for an abnormal).
Regarding Claim 2, Ikeda discloses the image processing device according to claim 1, wherein the plurality of subjects includes a plurality of persons in the first image, and the circuitry is configured to set each of the parameters on a basis of an action of a corresponding person of the plurality of persons in the first image ([0101], FIG. 12, the control unit 18 sends an instruction to change the angle of view of the monitoring camera 7 to the monitoring camera 7 so that a person group as the basis falls within a portion of a predetermined range in the input image and the vicinity of the person group appears in the input image).

Regarding Claim 8, Ikeda discloses the image processing device according to claim 2, wherein the circuitry is configured to control a shooting view angle of the shooting device on a basis of the parameters ([0102] According to such a method, since the angle of view of the monitoring camera 7 is changed so that a person group being a basis of the determination for an abnormal state falls within a portion of a predetermined range in the input image, a person group as the basis and the vicinity thereof is easier to be observed by a person who sees the image. Thereby, since there is a high possibility of an abnormal state being present at the position of the person group as the basis and in the vicinity thereof, the place of the abnormal state can be easily inferred)
Regarding Claims 19, Image processing method claim 19 of using the corresponding apparatus claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Regarding Claims 20, Image processing computer-readable storage medium claim 20 of using the corresponding apparatus claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20170220871, hereinafter Ikeda) in view of Yuan (WO 2017215295 A1, hereinafter Yuan).  
Regarding Claim 3, Ikeda discloses the image processing device according to claim 2, but does not explicitly disclose wherein the action of the corresponding person is a motion which is performed by the corresponding person during a lecture.
Yuan teaches from the same field of endeavor wherein the action of the corresponding person is a motion which is performed by the corresponding person during a lecture (Page 3, lines 47-51, trigger event may include, but is not limited to, a student standing event, a student raising hand event, and a teacher platform. Lecture events, board events, PPT events; Page 7, lines 282-286).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of motion which is performed by the corresponding person during a lecture as taught by Yuan (Page 3) into the image processing system of Ikeda in order to provide systems increases the precision of object detection and increasing the accuracy of parameter adjustment, and reducing equipment costs (Yuan, Abstract).
Furthermore, the teaching of the prior art of motion which is performed by the corresponding person during a lecture is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of motion which is performed by the corresponding person during a lecture would have yielded predictable results of improved target tracking.
Regarding Claim 4, Ikeda in view of Yuan discloses the image processing device according to claim 3, wherein the motion performed by the corresponding person during the lecture includes at least one of standing-up, seat-taking, or hand-raising (Page 3, lines 47-51, trigger event may include, but is not limited to, a student standing event, a student raising hand event, and a teacher platform. Lecture events, board events, PPT events; Page 7, lines 282-286).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of motion which is performed by the corresponding person during a lecture as taught by Yuan (Page 3) into the image processing system of Ikeda in order to provide systems increases the precision of object detection and increasing the accuracy of parameter adjustment, and reducing equipment costs (Yuan, Abstract).
Regarding Claim 5, Ikeda discloses the image processing device according to claim 3, but does not explicitly disclose wherein the circuitry is configured to set a first weighting factor, for each of the parameters, on a basis of a type of the action of the corresponding person of the plurality of persons in the first image , and the circuitry is configured to determine a center of the second image on a basis of the first weighting factor set for each of the parameters.
Yuan teaches from the same field of endeavor wherein the circuitry is configured to set a first weighting factor, for each of the parameters, on a basis of a type of the action of the corresponding person of the plurality of persons in the first image , and the circuitry is configured to determine a center of the second image on a basis of the first weighting factor set for each of the parameters (Page 7, lines 282-286, identifying a student's standing posture, raising a hand movement, a teacher's blackboard operation, etc.; the navigation control includes determining a navigation strategy in combination with the action/gesture recognition and the sound source behavior recognition result, and the navigation camera controls the output control strategy corresponding to the control instruction, the video object, and field Video output feature information and strategies and control the PTZ camera for PTZ operation, that is, pan, tilt, zoom operation, etc., video object and scene feature information can be used for information sharing between multiple guide cameras, and the video output strategy can be used to control single or An output strategy of a multi-channel).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of motion which is performed by the corresponding person during a lecture as taught by Yuan (Page 3) into the image processing system of Ikeda in order to provide systems increases the precision of object detection and increasing the accuracy of parameter adjustment, and reducing equipment costs (Yuan, Abstract).
Regarding Claim 6, Ikeda in view of Yuan discloses the image processing device according to claim 5, wherein the circuitry is configured to set a second weighting factor, for each of the parameters, on a basis of an appearance order of the action of the corresponding person of the plurality of persons in the first image, and the circuitry is configured to determine the center of the second image on a basis of the first weighting factor and the second weighting factor set for each of the parameters (Yuan :Page 3, lines 106-114, determining a video object (such as the feature point described above) and the first target according to the first three-dimensional coordinate and the three-dimensional coordinates of the target object a second distance value of the object, and comparing the second distance value with a preset second distance threshold; if the second distance value is smaller than the second distance threshold, determining a video event corresponding to the video object The set trigger events match)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of motion which is performed by the corresponding person during a lecture as taught by Yuan (Page 3) into the image processing system of Ikeda in order to provide systems increases the precision of object detection and increasing the accuracy of parameter adjustment, and reducing equipment costs (Yuan, Abstract).
Regarding Claim 7, Ikeda in view of Yuan discloses the image processing device according to claim 6, wherein the circuitry is configured to determine the output range of the second image so that a person corresponding to one of the parameters having a largest product of the first weighting factor and the second weighting factor is within the second image (Yuan: Page 3, lines 106-114, determining a video object (such as the feature point described above) and the first target according to the first three-dimensional coordinate and the three-dimensional coordinates of the target object a second distance value of the object, and comparing the second distance value with a preset second distance threshold; if the second distance value is smaller than the second distance threshold, determining a video event corresponding to the video object The set trigger events match)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of motion which is performed by the corresponding person during a lecture as taught by Yuan (Page 3) into the image processing system of Ikeda in order to provide systems increases the precision of object detection and increasing the accuracy of parameter adjustment, and reducing equipment costs (Yuan, Abstract).
Regarding Claim 9, Ikeda discloses the image processing device according to claim 8, but does not explicitly disclose wherein the shooting device includes a PTZ camera, and the circuitry is configured to control panning, tilting, and zooming of the shooting device.
Yuan teaches from the same field of endeavor wherein the shooting device includes a PTZ camera, and the circuitry is configured to control panning, tilting, and zooming of the shooting device (Page 7, lines 284-286, the navigation camera controls the output control strategy corresponding to the control instruction, the video object, and field Video output feature information and strategies and control the PTZ camera for PTZ operation, that is, pan, tilt, zoom operation, etc., video object and scene feature information can be used for information sharing between multiple guide cameras, and the video output strategy can be used to control single or An output strategy of a multi-channel).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of motion which is performed by the corresponding person during a lecture as taught by Yuan (Page 3) into the image processing system of Ikeda in order to provide systems increases the precision of object detection and increasing the accuracy of parameter adjustment, and reducing equipment costs (Yuan, Abstract).

Regarding Claim 10, Ikeda in view of Yuan discloses the image processing device according to claim 9, wherein the circuitry is configured to control the zooming of the shooting device on a basis of distance information associated with at least one person of the plurality of persons in the first image (Yuan: Page 7, lines 284-286, the navigation camera controls the output control strategy corresponding to the control instruction, the video object, and field Video output feature information and strategies and control the PTZ camera for PTZ operation, that is, pan, tilt, zoom operation, etc., video object and scene feature information can be used for information sharing between multiple guide cameras, and the video output strategy can be used to control single or An output strategy of a multi-channel).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of motion which is performed by the corresponding person during a lecture as taught by Yuan (Page 3) into the image processing system of Ikeda in order to provide systems increases the precision of object detection and increasing the accuracy of parameter adjustment, and reducing equipment costs (Yuan, Abstract).
Regarding Claim 13, Ikeda discloses the image processing device according to claim 1, but does not explicitly disclose wherein the plurality of subjects includes at least one person and at least one object included in the first image.
Yuan teaches from the same field of endeavor wherein the plurality of subjects includes at least one person and at least one object included in the first image (Page 3, lines 47-51, trigger event may include, but is not limited to, a student standing event, a student raising hand event, and a teacher platform. Lecture events, board events, PPT events; Page 7, lines 282-286).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of motion which is performed by the corresponding person during a lecture as taught by Yuan (Page 3) into the image processing system of Ikeda in order to provide systems increases the precision of object detection and increasing the accuracy of parameter adjustment, and reducing equipment costs (Yuan, Abstract).
Furthermore, the teaching of the prior art of motion which is performed by the corresponding person during a lecture is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of motion which is performed by the corresponding person during a lecture would have yielded predictable results of improved target tracking.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20170220871, hereinafter Ikeda) in view of Huang (US 20150016747 A1, hereinafter Huang).  
Regarding Claim 11, Ikeda discloses the image processing device according to claim 2, but does not explicitly disclose wherein the circuitry is configured to determine a cropping range to obtain the second image.
Huang teaches from the same field of endeavor wherein the circuitry is configured to determine a cropping range to obtain the second image ([0006], perform a second processing procedure to crop the original image to generate a second image corresponding to a region of interest (ROI) and combine the first image and the second image to generate an output image and then output the output image; [0031] FIG. 2; FIG. 3 & 6).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of cropping range to obtain the second image as taught by Huang ([0031]) into the image processing system of Ikeda in order to provide systems with an overview and local detailed content of the original image at the same time (Huang, Abstract).
Regarding Claim 12, Ikeda in view of Huang discloses the image processing device according to claim 11.
Huang further teaches from the same field of endeavor wherein the shooting device includes a wide-angle camera ([0004] To monitor the entire space, the surveillance camera usually captures images with a wide field of view (FOV) (hereinafter referred as to wide-FOV images). If intending to observe a specific region of the wide-FOV images, a user needs to manually adjust a region of interest to observe the detailed content in the specific region).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of cropping range to obtain the second image as taught by Huang ([0004]) into the image processing system of Ikeda in order to provide systems with an overview and local detailed content of the original image at the same time and since the user only sees either the entire wide-FOV image or the detailed content in the specific region, it is inconvenient for the user to follow up a specific object (Huang, Abstract; [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL D FEREJA/Examiner, Art Unit 2487